                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL ORR,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-154-JD-MGG

 ANDREW LIAW, et al.,


                     Defendants.

                                   OPINION AND ORDER

       Michael Orr, a prisoner without a lawyer, filed a motion asking for preliminary

injunctive relief. Orr is proceeding on claims for monetary damages and permanent

injunctive relief arising out of an injury to his left elbow in 2017. He has been granted

leave to proceed against Warden Sevier in his official capacity for injunctive relief to

receive medical treatment for chronic pain in his left elbow as required by the Eighth

Amendment. In his motion, he asks the court to order the defendant to:

             (1) “arrange for Plaintiff to be examined by an off-site neurologist
       or medical doctor” (ECF 10 at 1);

              (2) “cease the Westville Control Facility, Operation Directive,
       forcing injured inmates to be restrained/handcuffed from behind” id.; and

             (3) “provide adequate medical care and treatment for Plaintiff’s
       chronic elbow pain and numbness, including adequate physical therapy,
       adequate pain management with recommended medication and continual
       monitoring.” Id.

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of
persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). An

injunction ordering the defendant to take an affirmative act rather than merely refrain

from specific conduct is “cautiously viewed and sparingly issued.” Graham v. Med. Mut.

of Ohio, 130 F.3d 293, 295 (7th Cir. 1997) (quotation marks and citation omitted). To

obtain a preliminary injunction, the moving party must show (1) he will suffer

irreparable harm before the final resolution of his claims; (2) available remedies at law

are inadequate; and (3) he has a likelihood of success on the merits. See BBL, Inc. v. City

of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015). The court then “weighs the competing

harms to the parties if an injunction is granted or denied and also considers the public

interest.” Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). Additionally,

       [t]he PLRA circumscribes the scope of the court’s authority to enter an
       injunction in the corrections context. Where prison conditions are found to
       violate federal rights, remedial injunctive relief must be narrowly drawn,
       extend no further than necessary to correct the violation of the Federal
       right, and use the least intrusive means necessary to correct the violation
       of the Federal right. This section of the PLRA enforces a point repeatedly
       made by the Supreme Court in cases challenging prison conditions: Prison
       officials have broad administrative and discretionary authority over the
       institutions they manage.

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations

omitted).

       Orr asks for three specific injunctive remedies. However, the first two are

unavailable. Orr asks to be taken to an off-site physician to be examined. However, the

PLRA requires a narrowly drawn remedy. Under the Eighth Amendment, inmates are

entitled to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Inmates are

not, however, “entitled to demand specific care” or “the best care possible.” Forbes v.


                                               2
Edgar, 112 F.3d 262, 267 (7th Cir. 1997). The constitution does not prescribe where nor

by whom medical care must be provided. Here, he has not demonstrated that going to

an off-site physician is necessary. Therefore he has no chance of success on the merits of

obtaining an injunction requiring off-site treatment.

       Orr also asks that injured inmates not be handcuffed from behind. However, as

explained in the screening order, Orr does not allege that he currently has such an

injury. He is not proceeding on a claim for permanent injunctive relief related to this

request. Therefore he has no chance of success on the merits of obtaining an injunction

requiring other injured inmates be handcuffed other than behind their backs.

       This leaves his request for an injunction to obtain adequate medical care and

treatment for his chronic left elbow pain and numbness. Orr is proceeding on a claim

for permanent injunctive relief to obtain this same remedy. He has a likelihood of

success on the merits of this claim. It is also clear available remedies at law would be

inadequate. However, it is unclear whether he is being denied adequate medical care as

required by the Eighth Amendment. It is also unclear whether he will suffer irreparable

harm before the final resolution of his claims if he does not obtain preliminary

injunctive relief. These two questions need to be addressed further by both Orr and

Warden Sevier.

       For these reasons, the court:

       (1) DIRECTS the clerk and the United States Marshals Service to deliver a copy of

this order and the motion for a preliminary injunction (ECF 10) to Warden Sevier at the

Indiana Department of Correction;


                                             3
      (2) ORDERS Warden Sevier to file and serve by July 18, 2019, a response to the

motion for a preliminary injunction with a sworn statement (and supporting medical

documentation as necessary) explaining how Michael Orr is being treated for the

chronic pain and numbness in his left elbow; and

      (3) GRANTS Michael Orr until August 1, 2019, to file a reply to Warden Sevier’s

response to his motion for a preliminary injunction.

      SO ORDERED on July 9, 2019


                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
